Opinion issued November 1, 2016




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-10-00646-CV
                             ———————————
                            IN THE MATTER OF J. S.



                    On Appeal from the 313th District Court
                            Harris County, Texas
                        Trial Court Case No. 1000824J


                           MEMORANDUM OPINION

      J.S., a juvenile, stipulated to the evidence of a Class B misdemeanor of

evading detention and was adjudicated delinquent in the underlying proceeding and

placed on probation for one year. J.S.’s mother, acting pro se, subsequently filed a

notice of appeal under her own signature in the trial court. We abated the appeal for

the trial court to determine whether J.S. retained his right to appeal and whether J.S.
wished to prosecute the appeal, explaining that (1) an appeal, if desired, could not

proceed without J.S.’s consent and (2) neither the purported notice of appeal nor any

documents on file indicated a desire by J.S. to appeal. See TEX. FAM. CODE. §

56.01(e), (f) (counsel must file notice of appeal if “child and his parent, guardian, or

guardian ad litem express a desire to appeal.”) (emphasis added). No party has

sought reinstatement of the appeal, and there has been no indication of a desire by

J.S. to pursue the appeal. Accordingly, we reinstate and dismiss the appeal for want

of prosecution.

                                   PER CURIAM

Panel consists of Justices Bland, Massengale, and Lloyd.




                                           2